Citation Nr: 0938016	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  03-37 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a traumatic brain 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, a parent, and a friend




ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1982 to 
September 1990.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).

The issues of entitlement to service connection for TBI and 
headaches are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic lumbar spine disorder was not incurred in service 
and is not causally related to service or any incident 
therein.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2008).    




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Service connection may also be granted for 
chronic disorders, such as arthritis, when manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  

The service treatment records reflect that the Veteran 
presented for treatment with a 36-hour history of low back 
pain in December 1987 at the Acute Care Clinic.  The record 
indicates that the Veteran denied trauma, and the examiner 
noted that the Veteran was not in active distress and 
referred him to the military sick call for treatment.  No 
follow-up records are associated with the service medical 
records and the subsequent evidence is absent any history of 
recurrent low back pain.  

The service medical evidence also indicates that the Veteran 
sustained an injury in November 1989, specifically, the 
evidence documents that the Veteran slipped, fell back, and 
struck his lower neck onto the ramp of a C-141.  The 
associated November and December 1989 treatment records do 
not document any complaints of low back injury or pain, 
however, and, subsequent medical records reflect negative 
histories as to painful joints, normal clinical findings for 
all systems, and no histories of low back pain or problem.  
See January 1990 health questionnaire and March 1990 
separation examination record.  

Review of the post-service medical evidence reveals that the 
Veteran initially presented for treatment for low back pain 
in September 2000, then presenting a history of a recent 
onset of low back pain.  See September 2000 Pri Med treatment 
record; September 2000 Baptist Therapy Center.  Follow-up 
treatment records dating in September and October 2000 
reflect continued complaints of low back pain, and, after 
examination and review of radiographic images, the Veteran 
was found to have degenerative disc disease in the lumbar 
spine.  Subsequent private treatment records dating in 2000 
and 2001 also  reflect complaints of low back pain, all with 
histories of pain for no longer than seven months - none of 
these records reflect a history of pain since service or 
injury in service.  See generally B. treatment records.  See 
also April 2001 H. treatment record.  

In May 2002, the Veteran presented the initial history of 
back pain since service, specifically since 1989.  See May 
2002 VA treatment record.  At that time, the Veteran also 
reported receiving a saddle block in the 1980s, during his 
military service.  

A VA examination was conducted in July 2002.  The record 
reflects the Veteran's history that a lower back condition 
had its onset during service.  Specifically, the Veteran 
reported that he had a fall in service which resulted in 
injury to his low back and a "bump" to the head.  The 
Veteran reported that after the fall, he lost consciousness 
for approximately 20 minutes and was observed in the hospital 
for a few hours.  After examination and discussion with the 
Veteran, the examiner diagnosed the Veteran with degenerative 
disc disease of the lumbar spine.  

Another VA examination was conducted in May 2004.  The record 
reflects the Veteran's history of low back pain since the 
injury in 1989.  During the examination, the Veteran was able 
to walk, put on his socks, and tie his shoes, all unassisted.  
Range of motion testing revealed "very, very limited" range 
of flexion of the lumbar spine, however.  The examiner noted 
that she had reviewed all of the evidence of record, to 
include the in-service records which showed treatment for a 
cervical spine injury in 1989 and low back pain in 1987 and 
the post-service records which included ongoing treatment for 
degenerative disc disease of the lumbar spine with 
spondylolisthesis.  She then opined that it was less likely 
as not that the Veteran's lumbar disc disease was caused by 
the fall in 1989.  In support of this opinion, the examiner 
noted that there was a significant gap in the medical records 
and that the Veteran worked in a variety of jobs, including 
as an aircraft mechanic, until 2000.  She stated that if the 
Veteran had had this problem in service, the amount of pain 
would have required treatment immediately and not five to 12 
years after the fact.  The examiner also noted that her 
opinion was based in part on the inconsistencies presented 
during the physical examination, namely the fact that range 
of motion testing revealed nearly no flexion of the lumbar 
spine though during the same examination the Veteran was able 
to tie his tennis shoes and he required no assistance at 
home.  

The Veteran testified at a hearing before a decision review 
officer in February 2005.  At the hearing, the Veteran 
testified that in 1989 he slipped on a ramp and fell 
backwards, initially striking his head and lower back.  Then 
his head slipped down and he hit his neck.  The Veteran 
indicated that his coworkers took him to get medical care 
because he had blacked out.  The Veteran testified that he 
had had back problems since that time and that he received 
treatment for his back almost immediately after separation.  

In February 2005, a VA physician noted his opinion that the 
Veteran's lumbar disc disease/herniation was most likely the 
result of the initial process while on duty in the 1980s.  
The physician stated that a review of the medical records 
revealed that the Veteran had lumbar disc disease in 1980 and 
that he received saddle blocks for the same while on active 
duty.  The physician also noted that the Veteran sustained a 
fall from a metal ramp with resultant trauma to the cervical 
spine in 1989.  Based on these findings, he believed the 
Veteran's lumbar spine disorder had its onset during service.  

In March 2008, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  At the hearing, the 
Veteran testified that in service, he fell about four feet 
and struck his head, neck, and back.  The Veteran reported 
that he has had low back pain since the incident.  The 
Veteran's mother also testified at the hearing, and she 
indicated that she remembered the Veteran complaining of back 
pain shortly after separation.  She indicated that she could 
not remember that long ago to give a more precise date.  

Another VA examination was conducted in September 2008.  The 
record reflects the Veteran's history of sustaining a fall in 
service, in which he struck his neck and lower back against 
the ribs of the plane.  He reported that after the injury, he 
received immediate treatment at the hospital and then 
received physical therapy for the neck and back.  After 
examination, the Veteran was diagnosed with cervical spinal 
stenosis and lumbar spine herniated disk.  The examiner noted 
that the claims file was reviewed, including the multiple 
neurosurgical evaluations dating since 2001, and opined that 
it was not at least as likely as not that the Veteran's 
lumbar spine disorder was proximately related to the 
Veteran's military service since there was no documentation 
of a lumbar spine injury during active service.  

Lumbar Spine Disorder

After review of the record, the Board finds that service 
connection is not warranted for a lumbar spine disorder.  The 
Board notes that the service medical evidence reflects 
treatment for back pain in 1987 and an injury in 1989 and 
that the Veteran now contends that he has had back pain since 
that time.  The Board also notes that a VA physician has 
opined that the lumbar spine disorder had its onset during 
service.

Initially, the Board notes that the VA physician's opinion 
that the lumbar spine disorder had its onset during service 
is based on an inaccurate history, namely a history of 
treatment and diagnosis during service.  As the evidence does 
not support the history on which the opinion is based, the 
Board finds that the opinion lacks any probative value and 
thus will not discuss it any further.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008).

As for the evidence of in-service treatment and the histories 
of back pain since service, the Board finds that the evidence 
contemporaneous with service and separation does not support 
a finding that a chronic disorder was present during service 
or from service to the present.  Review of the medical 
evidence reveals that, after 1987, the Veteran did not 
present any complaints pertaining to his back until 2000, 
approximately 13 years after separation, even though he did 
receive treatment in this interim.  See Maxson v. Gober, 230 
F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed prior to 
initial complaint can be considered as evidence against the 
claim.).  Moreover, when the Veteran finally presented 
complaints of back pain in 2000, the Veteran reported that 
the pain was a "new" onset, a history which he then 
reiterates during treatment for approximately two years 
before changing his history around the time he filed this 
claim for benefits.  The Board notes that the Veteran is 
competent to report a history of back pain.  See 38 C.F.R. 
§ 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  
The Board also notes that the Veteran's parent is competent 
to report that she remembers the Veteran complaining of back 
pain at some time after separation.  Id.  The Board finds 
that the current histories of chronic pain since service are 
significantly less credible and carry significantly less 
probative value than the histories presented during service 
and during the first two years of treatment after service, 
however.  Thus, the Board finds that the evidence does not 
support a finding that a chronic disorder began during 
service or existed continuously since service. 

The Board also finds that the evidence does not suggest that 
the currently diagnosed low back disorder is causally related 
to service, to include to any incident therein.  The Board 
notes that the Veteran contends that his back disorder is the 
result of the in-service injury in 1989.  The Veteran, as a 
layperson, is not competent to comment on the presence or 
etiology of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  In this case, the medical evidence 
does not include any medical findings suggestive of a causal 
relationship between any low back disorder and service, 
though it does include opinions from VA medical practitioners 
that the currently diagnosed low back disorder was not caused 
by service, to include the in-service fall in 1989.  

In sum, the Board finds that the competent and probative 
evidence does not support the claim of service connection for 
a low back disorder; thus, the claim is denied.  


ORDER

Service connection for a low back disorder is denied.


REMAND

Further development is needed on the claims of service 
connection for TBI and headaches.  The Veteran has contended 
that he has had headaches and cognitive problems since 
service, which he attributes to an in-service fall.  Review 
of the evidence indicates that the Veteran has been diagnosed 
with TBI and headaches.  The evidence contains conflicting 
findings as to whether the TBI or the headaches are related 
to service, however; none of which are sufficiently probative 
at present to warrant a decision on either matter.  Thus, the 
Board finds that the matters must be remanded so that a VA 
examination with a probative opinion can be obtained.  See 38 
U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain all outstanding 
VA treatment records and should ask the 
Veteran about the existence of any 
outstanding private treatment records.  

2.  The AMC should schedule the Veteran 
for a VA examination conducted by an 
appropriate specialist, i.e. a 
neurologist or a neuropsychiatrist.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  

The examiner is requested to state 
whether it is at least as likely as not 
that the Veteran has a TBI as a result of 
the in-service fall in 1989.  The 
examiner is also requested to state 
whether it is at least as likely as not 
that the Veteran has a headache disorder 
as a result of service, to include the 
in-service fall, or any service-connected 
disability.  A rationale for the opinions 
should be provided.  

2.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


